DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/20/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Kimura, Choi, and Tamaya are analogous, combinable, and teach all recited features of the limitations, “a head-up display configured to project in the viewing direction of the user
a virtual image of a virtual marker which identifies the user's vehicle and guides a traveling direction of the user's vehicle on a windshield of the user's vehicle; and
a display position determination unit configured to determine a display position of the virtual image of the virtual marker in the viewing direction of the user; and
a projection controller configured to control the head-up display such that a display position of the virtual image of the virtual marker is changed depending on the inter-vehicle distance;
wherein the display position of the virtual image of the virtual marker is changed so that the forward vehicle and the virtual marker do not overlap with each other in the viewing direction of the user.”
Kimura describes a system of controlling a HUD in a vehicle. Paragraph 69 of the specification cites, “The display control unit 15 projects the preceding vehicle distance display P so as not to overlap the image N of the preceding vehicle. For example, in a case where the display area AC is set, the display control unit 15 projects the preceding vehicle distance display P onto a position below the image N of the preceding vehicle within the display area AC” and contrary to the characterization made by the applicant’s arguments, figures 3 and 4 clearly illustrate that icon P changes position on the HUD in response to the inter vehicle distance between the current vehicle and the forward vehicle and does not overlap the forward vehicle as visible before the driver. The display position of icon P is clearly changed to a lower position on the HUD so as not to overlap the forward vehicle as seen by the driver. Therefore Kimura teaches “a projection controller configured to control the head-up display such that a display position of the virtual image of the virtual marker is changed depending on the inter-vehicle distance;
wherein the display position of the virtual image of the virtual marker is changed so that the forward vehicle and the virtual marker do not overlap with each other in the viewing direction of the user.” It is obvious that while driving, the forward direction is the 
Choi describes a system of controlling a HUD in a vehicle. Paragraph 53 and 326-327 of the specification cites, “the display apparatus 600 for vehicle may be implemented as a head up display ( HUD), and may output information or contents by projecting an image on the front windshield 10…
The processor 670 may acquire driver's sight line information through the internal camera 624. The processor 670 may determine, based on the driver's sight line information, whether the first object is hidden by the second object in the driver's sight line. That is, the processor 670 may determine whether the driver can not see the first object because it is hidden by the second object. 
When the first object is hidden by the second object in the driver's sight line, the processor 670 may display graphic object as augmented reality, in an area corresponding to the position of the first object, among an area corresponding to the second object, on the front windshield.” These teachings provide for a method of handling obstructions common to the use cases of vehicles with HUD presented information. From this teaching, one of ordinary skill in the art would understand that a display position of any piece or object of information displayed on a HUD may be altered in order to improve visibility if an object obstructs the view of the piece of information according to the driver sightline. Therefore Choi teaches “a head-up display configured to project in the viewing direction of the user
a display position determination unit configured to determine a display position of the virtual image of the virtual marker in the viewing direction of the user”
“FIG. 9 illustrates another modified example of FIG. 8. In this example, a picture image 41 to be added to be displayed at the behavior display area 35a includes only a portion of a vehicle body, that is, a front end portion of a hood viewing from a driver's seat side… 
FIGS. 12A to 12D illustrate, in the order of time passage, a transition of that the virtual image 46 of the own vehicle displayed at the front windshield 15 performs lane change.” Tamaya teaches a virtual marker of the user’s own vehicle on a HUD to guide the traveling direction. Therefore Tamaya teaches “a virtual image of a virtual marker which identifies the user's vehicle and guides a traveling direction of the user's vehicle on a windshield of the user's vehicle.”
All of the above references are analogous in the field of controlling a HUD in a vehicle. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teachings of all three references are directed toward adjusting the position of a visual icon on an HUD of a vehicle due to detected circumstances, all of which commonly occur during the normal process of driving. It is contemplated that because of the high degree of analogy in the exact field of art between the teachings, and the fact that each teaching approaches similar problems in vehicle driving, such as avoiding visual obstruction of a forward vehicle, guiding the driving patterns of the driver, and presenting information in a convenient location, one of ordinary skill in the art would find it obvious to consider the compounded combinations of the teachings of these references in the design of a vehicle HUD. Further, they would easily be able to arrive as these variations without undue experimentation and without hindsight reasoning. One of ordinary skill in the art would 
This same reasoning applies to claim 14, which is analogous to claim 1, at least with regard to the limitations in question.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claims 1 and 14, limitation “an object detector configured to detect” has support found in specification paragraph 23 and is disclosed as a “millimeter-wave radar and an infrared laser.”
In claims 1 and 14, limitations “an inter-vehicle distance measurement unit configured to measure,” “a display position determination unit configured to determine” and “a projection controller configured to control,” are hardware implemented according to the disclosure: “the controller 160 controls the various units included in the display system 100, preferably including a microcontroller including a read only memory (ROM) and a random access memory (RAM), and executes a display control program for controlling operation of the display system 100.”  Fig. 3 is a diagram illustrating a functional configuration of the display control program according to this embodiment. A display control program 200 includes a forward vehicle detector 210, an inter-vehicle distance measurement unit 220, a display position determination unit 230, a display size determination unit 240, and a projection controller 250.” Sufficient disclosures of the algorithms for these limitations are found in paragraph 33 for the inter-vehicle distance measurement unit, paragraph 34 for the display position 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20170036601) (hereinafter Kimura) in view of Choi et al. (US 20200361482) (hereinafter Choi), further in view of Tamaya et al. (US 20180058879) (hereinafter Tamaya).
Regarding claim 1, Kimura teaches A display system of a head-up display, comprising:
an object detector configured to detect a forward vehicle which is traveling in front of the user's vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that detects forward vehicle);
an inter-vehicle distance measurement unit configured to measure an inter-vehicle distance between the user's vehicle and the forward vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that measures distance to forward vehicle);
a projection controller configured to control the head-up display such that a display position of the virtual image of the virtual marker is changed depending on the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield HUD that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller);
wherein the display position of the virtual image of the virtual marker is changed so that the forward vehicle and the virtual marker do not overlap with each other in the viewing direction of the user (see Kimura paragraph 69 and figures 3 and 4 regarding setting the virtual marker distance display P at a position so that the marker and the preceding vehicle do 
However, Kimura does not explicitly teach a traveling direction guiding HUD as needed for the limitations of claim 1. 
Choi, in a similar field of endeavor, teaches a head-up display configured to project in the viewing direction of the user (see Choi paragraph 53 regarding windshield projection HUD paragraph 326-327 regarding detection of driver sight-line with internal camera and controlling position of virtual image based on detected sight line)
a display position determination unit configured to determine a display position of the virtual image of the virtual marker in the viewing direction of the user (see Choi paragraph 326-327 regarding detection of driver sight-line with internal camera and controlling position of virtual image based on detected sight line- in combination with Kimura and Tamaya, the position of the virtual marker of the user's vehicle may be changed according to both the sightline of the driver and distance between the current and front vehicle)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kimura to include the teaching of Choi by incorporating the viewing direction sensitive HUD of Choi into the HUD of Kimura. One of ordinary skill in the art would find the utility in combining the visual detection and movement during obstruction functionality of Choi to the icon P of Kimura so that icon P is both moved so as not to overlap a forward vehicle and also moved in order to be displayed in the viewing direction of the user. One of ordinary skill would recognize that Kimura and Choi operate in exactly the same field of endeavor.

However, the combination of Kimura and Choi does not explicitly teach a traveling direction guiding HUD as needed for the limitations of claim 1. 
Tamaya, in a similar field of endeavor, teaches a virtual image of a virtual marker which identifies the user's vehicle and guides a traveling direction of the user's vehicle on a windshield of the user's vehicle (see Tamaya paragraph 107 and figures 12A-D regarding virtual marker of user's own vehicle on front windshield HUD to guide traveling direction and paragraph 93 and figure 9 regarding front end vehicle shape virtual marker that peeks above the bottom of the screen and indicates a guide for a traveling direction of user's own vehicle- it is obvious that this icon may be applied to the HUD display in the combination as the virtual marker identifying the user's vehicle. And in combination with Kimura, this bottom oriented virtual marker may be given a similar behavior as the distance bar of Kimura so that the vehicle indicator does not overlap with the forward vehicle);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kimura and Choi to include the teaching of Choi by incorporating the traveling direction guiding own vehicle icon of Tamaya into the HUD of the combination as a relevant feature a driver may find useful on an in vehicle HUD. One of ordinary skill would consider it well within the realm of design choice to include the compound function of the vehicle guidance icon of Tamaya to icon P, so as not to cause further obstruction. The fact that both Tamaya and Kimura’s bottom oriented icons are located in the same place, both are intended to guide vehicle driving, and both consider the problem of not obstructing visual of a forward vehicle would present the combination of these two teachings as 
One would be motivated to combine these teachings in order to provide for teachings relating to a vehicle image display system (see Tamaya paragraph 1). 
Regarding claim 2, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kimura, Choi, and Tamaya teaches wherein the projection controller shifts a display position of the virtual image of the virtual marker toward a near side as the inter-vehicle distance is reduced (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
Regarding claim 3, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Kimura, Choi, and Tamaya teaches wherein the projection controller does not display a portion of the virtual image of the virtual marker when the inter-vehicle distance becomes equal to or smaller than a first value (see Kimura paragraph 42 regarding display P becoming a blinking display when distance is smaller than first threshold, meaning a portion of the display is not displayed for some time).
Regarding claim 4, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
wherein the projection controller does not display a portion of the virtual image of the virtual marker which overlaps with the user's vehicle (see Kimura figure 7A and paragraphs 92-93 that describes that when inter-vehicle distance is below threshold, projection of display P is stopped in favor of display K).
Regarding claim 5, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Kimura, Choi, and Tamaya teaches wherein the projection controller does not display the entire virtual image of the virtual marker when the inter-vehicle distance becomes equal to or smaller than a second value which is smaller than the first value (see Kimura figure 7B and paragraph 99-100 [with reference to paragraph 93] that describes that when inter-vehicle distance is below threshold, projection of display P is stopped in favor of display K, meaning that P is completely replaced, and that this threshold is smaller than the first threshold).
Regarding claim 6, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kimura, Choi, and Tamaya teaches wherein the projection controller changes a size of the virtual marker in a step-by-step manner in accordance with the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
Regarding claim 7, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
wherein the projection controller changes a size of the virtual marker in a step-by-step manner in accordance with the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
Regarding claim 8, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Kimura, Choi, and Tamaya teaches wherein the projection controller determines the size of the virtual marker based on a size of the forward vehicle detected by the object detector (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller- it is obvious that a larger forward vehicle with a wider width would have a wider distance display P).
Regarding claim 9, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Kimura, Choi, and Tamaya teaches wherein the projection controller determines the size of the virtual marker based on a size of the forward vehicle detected by the object detector (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller- it is obvious that a larger forward vehicle with a wider width would have a wider distance display P).
Regarding claim 13, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
wherein the virtual marker is an image indicating a vehicle shape, and a rear portion of the vehicle shape is not displayed (see Tamaya paragraph 93 and figure 9 regarding front end vehicle shape virtual marker- it is obvious that this icon may be applied to the HUD display in the combination as the virtual marker identifying the user's vehicle).
One would be motivated to combine these teachings in order to provide for teachings relating to a vehicle image display system (see Tamaya paragraph 1). 
Regarding claim 14, Kimura teaches A display system of a head-up display, comprising:
an object detector configured to detect a forward vehicle which is traveling in front of the user's vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that detects forward vehicle);
an inter-vehicle distance measurement unit configured to measure an inter-vehicle distance between the user's vehicle and the forward vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that measures distance to forward vehicle);
a projection controller configured to control the head-up display such that a display position of the virtual image of the virtual marker is changed depending on the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield HUD that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller); and
where the display position of the virtual image of the virtual marker is changed so that the forward vehicle and the virtual marker do not overlap with each other in the viewing direction of the user (see Kimura paragraph 69 and figures 3 and 4 regarding setting ;
However, Kimura does not explicitly teach a traveling direction guiding HUD as needed for the limitations of claim 14. 
Choi, in a similar field of endeavor, teaches a head-up display configured to project in the viewing direction of the user (see Choi paragraph 53 regarding windshield projection HUD paragraph 326-327 regarding detection of driver sight-line with internal camera and controlling position of virtual image based on detected sight line)
a display position determination unit configured to determine a display position of the virtual image of the virtual marker in the viewing direction of the user (see Choi paragraph 326-327 regarding detection of driver sight-line with internal camera and controlling position of virtual image based on detected sight line- in combination with Kimura and Tamaya, the position of the virtual marker of the user's vehicle may be changed according to both the sightline of the driver and distance between the current and front vehicle);
an imaging camera configured to detect a viewing direction or a face direction of a driver (see Choi paragraph 326 regarding detection of driver sight-line with internal camera),
wherein the projection controller controls a position where the virtual image of the virtual marker is displayed based on a result of the detection performed by the imaging camera (see Choi paragraph 326-327 regarding detection of driver sight-line with internal camera and controlling position of virtual image based on detected sight line).

One would be motivated to combine these teachings in order to provide for teachings relating to a display apparatus provided in a vehicle (see Choi paragraph 1). 
However, the combination of Kimura and Choi does not explicitly teach a traveling direction guiding HUD as needed for the limitations of claim 14. 
Tamaya, in a similar field of endeavor, teaches a virtual image of a virtual marker which identifies the user's vehicle and guides a traveling direction of the user's vehicle on a windshield of the user's vehicle (see Tamaya paragraph 107 and figures 12A-D regarding virtual marker of user's own vehicle on front windshield HUD to guide traveling direction and paragraph 93 and figure 9 regarding front end vehicle shape virtual marker that peeks above the bottom of the screen and indicates a guide for a traveling direction of user's own vehicle- it is obvious that this icon may be applied to the HUD display in the combination as the virtual marker identifying the user's vehicle. And in combination with Kimura, this bottom oriented virtual marker may be given a similar behavior as the distance bar of Kimura so that the vehicle indicator does not overlap with the forward vehicle);

One would be motivated to combine these teachings in order to provide for teachings relating to a vehicle image display system (see Tamaya paragraph 1). 
Dependent claims 15-19 are analogous in scope to claims 2-4, 6, and 8, and are rejected according to the same reasoning.
Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20170036601) (hereinafter Kimura) in view of Choi et al. (US 20200361482) (hereinafter Choi), further in view of Tamaya et al. (US 20180058879) (hereinafter Tamaya), further in view of Lee et al. (US 20200391593) (hereinafter Lee).
Regarding claim 10, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.

Lee, in a similar field of endeavor, teaches wherein the projection controller does not display the virtual image of the virtual marker irrespective of a degree of the inter-vehicle distance when the user's vehicle is stopped (see Lee paragraph 318-319 regarding terminating display of graphical output in vehicle when speed is below a certain range for a predetermined time- this includes when the vehicle is stopped. This may be combined with the HUD of Kimura, Choi, and Tamaya to terminate the graphic display when the user's vehicle is stopped).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kimura, Choi, and Tamaya to include the teaching of Lee by stopping the display of the HUD inter-vehicle distance graphics when the user vehicle speed falls below a threshold for a predetermined period of time, thus including when it is stopped. One of ordinary skill would recognize that Kimura, Choi, Tamaya, and Lee operate in the same field of endeavor regarding vehicle display control processes.
One would be motivated to combine these teachings in order to provide teachings relating to a display device provided in a vehicle (see Lee paragraph 1), especially a process that considers energy efficiency in the removal of unnecessary display icons (see Lee paragraph 319). If a user vehicle is stopped, the sophisticated HUD virtual marker of Kimura, Choi, and Tamaya indicating inter-vehicle distance will no longer be necessary.
Regarding claim 11, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
However, the combination of Kimura, Choi, and Tamaya does not explicitly teach stopping display when the vehicle is stopped as needed for the limitations of claim 11. 
wherein the projection controller does not display the virtual image of the virtual marker irrespective of a degree of the inter-vehicle distance when the user's vehicle is stopped (see Lee paragraph 318-319 regarding terminating display of graphical output in vehicle when speed is below a certain range for a predetermined time- this includes when the vehicle is stopped. This may be combined with the HUD of Kimura, Choi, and Tamaya to terminate the graphic display when the user's vehicle is stopped).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kimura, Choi, and Tamaya to include the teaching of Lee by stopping the display of the HUD inter-vehicle distance graphics when the user vehicle speed falls below a threshold for a predetermined period of time, thus including when it is stopped. One of ordinary skill would recognize that Kimura, Choi, Tamaya, and Lee operate in the same field of endeavor regarding vehicle display control processes.
One would be motivated to combine these teachings in order to provide teachings relating to a display device provided in a vehicle (see Lee paragraph 1), especially a process that considers energy efficiency in the removal of unnecessary display icons (see Lee paragraph 319). If a user vehicle is stopped, the sophisticated HUD virtual marker of Kimura, Choi, and Tamaya indicating inter-vehicle distance will no longer be necessary.
Regarding claim 12, the combination of Kimura, Choi, and Tamaya teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
However, the combination of Kimura, Choi, and Tamaya does not explicitly teach stopping display when the vehicle is stopped as needed for the limitations of claim 12. 
Lee, in a similar field of endeavor, teaches wherein the projection controller does not display the virtual image of the virtual marker irrespective of a degree of the inter-vehicle distance when the user's vehicle is stopped (see Lee paragraph 318-319 regarding terminating display of graphical output in vehicle when speed is below a certain range for a predetermined time- this includes when the vehicle is stopped. This may be combined with the HUD of Kimura, Choi, and Tamaya to terminate the graphic display when the user's vehicle is stopped).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kimura, Choi, and Tamaya to include the teaching of Lee by stopping the display of the HUD inter-vehicle distance graphics when the user vehicle speed falls below a threshold for a predetermined period of time, thus including when it is stopped. One of ordinary skill would recognize that Kimura, Choi, Tamaya, and Lee operate in the same field of endeavor regarding vehicle display control processes.
One would be motivated to combine these teachings in order to provide teachings relating to a display device provided in a vehicle (see Lee paragraph 1), especially a process that considers energy efficiency in the removal of unnecessary display icons (see Lee paragraph 319). If a user vehicle is stopped, the sophisticated HUD virtual marker of Kimura, Choi, and Tamaya indicating inter-vehicle distance will no longer be necessary.
Dependent claim 20 is analogous in scope to claim 11, and is rejected according to the same reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483